UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-7725



In Re: HENRY SMALLS,

                                                         Petitioner.



        On Petition for Writ of Mandamus.   (CR-91-288-2)


Submitted:   February 10, 2000        Decided:     February 17, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Henry Smalls, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry Smalls filed a petition for a writ of mandamus seeking

an order compelling the district court to dismiss the indictment

against him, dismiss the judgment of conviction with prejudice, and

to release him from federal custody immediately.        We deny the

petition.

     A writ of mandamus is a drastic remedy to be used only in ex-

traordinary circumstances.     See Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976) (writ of mandamus).       Relief under this

writ is only available when there are no other means by which the

relief sought could be granted, see In re Beard, 811 F.2d 818, 826

(4th Cir. 1987), and it may not be used as a substitute for appeal.

See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

The party seeking relief carries the heavy burden of showing that

he has “no other adequate means to attain the relief he desires”

and that his right to such relief is “clear and indisputable.”   See

Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980). Smalls

has not made such a showing.    Accordingly, we deny his petition for

a writ of mandamus.    We also deny Smalls’ motion to proceed in

forma pauperis.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                     PETITION DENIED


                                   2